                       IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF DELAWARE

AMIR FATIR,

              Plaintiff,

       V.                                          Civ. No. 18-1549-CFC

CONNECTIONS COMMUNITY
SUPPORT PROGRAMS, INC., et al.,

              Defendants.

                                      MEMORANDUM

I.     INTRODUCTION

       Plaintiff Amir Fatir, a prisoner incarcerated at the James T. Vaughn Correctional

Center ("JTVCC") in Smyrna, Delaware, -commenced this 42 U.S.C. § 1983 action on

October 8, 2018. On November 7, 2019, Plaintiff filed a motion for preliminary

injunction and/or temporary restraining to block his transfer to a different housing

assignment due to his medical condition. (D. I. 15) Because Defendants had not been

served when the motion was filed, the Court ordered the JTVCC warden to respond to

the motion.

II.    BACKGROUND

       The Amended Complaint alleges that Defendants were deliberately indifferent to

Plaintiff's serious medical needs by failing to properly treat him for a cardiac condition

and possible ankle injury in late 2016 early 2017, retaliating for submitting a grievance

firing Plaintiff from his prison job and placing someone else in Plaintiff's cell while he

recovered from surgery. (D.I. 15) In his motion for injunctive relief, Plaintiff complains

                                              1
that Deputy Warden Natasha Hollingsworth ("Hollingsworth") will not transfer him from

his current housing assignment in B-Annex to T-2. (D.I. 15 at 4) Plaintiff contends that

B-Annex is covered with black mold and is dirt and dust-laden, all of which threatens his

life because he is forced to breath dirty and dusty air 24 hours per day. Plaintiff also

asserts that there are no fire exits and, in the event of a fire, he would either burn to

death or asphyxiate.

       Plaintiff seeks a transfer to theT-2 chronic care unit. He states that two official

requests were made in 2017 for his transfer and another request was made in 2019 to

"halt the deterioration of his condition." (D.I. 15 at 3) Hollingsworth told Plaintiff that she

had blocked the transfer due to a "no contact" notice in Plaintiff's prison file that Plaintiff

have no contact with inmate Robert Saunders ("Saunders"). Plaintiff states that

Saunders told Counselor Brown and Captain Bruce Burton that he had no problem with

Plaintiff and that the two were like brothers, but Plaintiff was still prevented from a

transfer to T-2. (Id. at 5) Plaintiff states that medical made another request for his

transfer to T-2 to the disapproval of Hollingsworth. (Id.)

Ill.   DISCUSSION

       A preliminary injunction is "an extraordinary remedy that should be granted only if

(1) the plaintiff is likely to succeed on the merits; (2) denial will result in irreparable harm

to the plaintiff; (3) granting the injunction will not result in irreparable harm to the

defendant; and (4) granting the injunction is in the public interest." Nutrasweet Co. v.

Vit-Mar Enterprises, Inc., 176 F.3d 151, 153 (3d Cir. 1999) ("Nutrasweet II"). The

elements also apply to temporary restraining orders. See NutriSweet Co. v. Vit-Mar


                                               2
Enterprises., Inc., 112 F.3d 689, 693 (3d Cir. 1997) ("Nutrasweet I") (a temporary

restraining order continued beyond the time permissible under Rule 65 must be treated

as a preliminary injunction, and must conform to the standards applicable to preliminary

injunctions). "[F]ailure to establish any element in [a plaintiff's] favor renders a

preliminary injunction inappropriate." Nutrasweet II, 176 F.3d at 153. Furthermore,

because of the intractable problems of prison administration, a request for injunctive

relief in the prison context must be viewed with considerable caution. Rush v.

Correctional Med. Services, Inc., 287 F. App'x 142, 144 (3d Cir. 2008) (citing Goff v.

Harper, 60 F.3d 518, 520 (8th Cir. 1995)).

       A party pursuing injunctive relief is confined to arguing the merits of his or her

complaint. See, e.g., Colvin v. Caruso, 605 F.3d 282, 300 (6th Cir. 2010) (explaining

plaintiff "had no grounds to seek an injunction pertaining to allegedly impermissible

conduct not mentioned in his original complaint"); Martin v. Keitel, 205 F. App'x 925,

928-29 (3d Cir. 2006) (injunctive relief motion was "legally deficient" because it targeted

conduct that bore no relation to plaintiff's underlying claim); Alabama v. U.S. Army

Corps of Engineers, 424 F.3d 1117, 1128 (11th Cir. 2005) ("to obtain a permanent

injunction, a party must show ... that he has prevailed in establishing the violation of

the right asserted in his complaint"); Kaimowitz v. Orlando, Fla., 122 F.3d 41, 43 (11th

Cir. 1997) ("A district court should not issue an injunction when the injunction in

question is not of the same character, and deals with a matter lying wholly outside the

issues in the suit."); Devose v. Herrington, 42 F.3d 470, 471 (8th Cir. 1994) (rejecting

injunctive relief motion that raised new assertions that were entirely different from the


                                              3
claim raised in the complaint because "a party moving for a preliminary injunction must

necessarily establish a relationship between the injury claimed in the party's motion and

the conduct asserted in the complaint").

       District courts routinely apply this proposition of law to deny conduct of the sort

attempted here. See, e.g., Peace and Freedom Party v. Bowen, 2012 WL 1455248, at

*7 (E.D. Cal. Apr. 26, 2012) ("Since Plaintiffs' complaint does not include a procedural

due process claim that Defendant acted pursuant to unconstitutionally vague authority,

such an argument cannot support an award of injunctive relief. Therefore, the merits of

this argument need not be addressed."); Shannon v. Williams, 2012 WL 1657526, at *1

(D. Minn. Apr. 20, 2012) (denying injunctive relief motion based on assertions different

from those in the complaint); Carrea v. Iserman, 2011 WL 4527407, at *2-3 (E.D. Cal.

Sept.27, 2011) (rejecting claims unrelated to complaint as grounds for injunctive relief);

Guinther v. Banks, 2010 WL 5173 691, at *2 (E.D. Ark. Dec. 1, 2010) (denying

injunctive relief motion because "[t]he alleged constitutional violations Plaintiff has

raised in his motion for a preliminary injunction have no relationship, whatsoever, to the

claim he has raised in this lawsuit"); Cincoski v. Richard, 2010 WL 31726, at *3 (E.D.

Ark. Jan.4, 2010) ("Plaintiff's grounds for seeking a preliminary injunction have no nexus

to the underlying conduct giving rise to the claims asserted in his Complaint. Therefore,

Plaintiff's requests for preliminary injunctive relief should be denied."); Guillen v.

Thompson, 2009 WL 2513501, at *6-7 (D. Ariz. Aug.14, 2009) (denying preliminary

injunction based on claims not raised· in the complaint); Pamer v. California Dep't of

Corr., 2007 WL 2778913, 11 (N.D. Cal. Sept.21, 2007) (explaining that "[i]njunctive


                                               4
relief is improper because the proposed TRO/preJiminary injunction does not pertain to

the issues as framed by the second amended complaint").

       Plaintiff's m~tion is "legally deficient." While the Amended Complaint discusses

Plaintiff's removal from his single cell, that issue is different from the one raised in the

instant motion wherein Plaintiff seeks a transfer to the chronic care unit. In addition, the

motion targets the conduct of Hollingsworth who is not a named defendant and whose

conduct is not mentioned in the Amended Complaint. Hollingworth's alleged conduct

bears no relation to Plaintiff's underlying claim. Plaintiff's motion is denied for this

reason alone.

       Moreover, even were Plaintiff's motion legally sufficient, it is well established that

inmates are not entitled the housing assignment of their choosing. Where a plaintiff

requests an injunction that would require the Court to interfere with the administration of

a state prison, "appropriate consideration must be given to principles of federalism in

determining the availability and scope of equitable relief." Rizzo v. Goode, 423 U.S.

362, 379 (1976). Prison officials require broad discretionary authority as the 11 operation

of a correctional institution is at best an extraordinarily difficult undertaking." Wolff v.

McDonnell, 418 U.S. 539, 566 (1974). Hence, prison administrators are accorded wide-

ranging deference in the adoption and execution of policies and practices that are

needed to preserve internal order and to maintain institutional security. Bell v. Wolfish,

441 U.S. 520, 527 (1979). Here, Hollingworth states in her affidavit that she determined

Fatir could not be transferred to T-2 due to security concerns. Federal courts are not




                                               5
overseers of the day-to-day management of prisons, and the Court will not interfere in

the Department of Correction's determination where to house Plaintiff.

IV.    CONCLUSION

       For the above reasons, the Court will deny Plaintiff's motion for injunctive relief

(0.1. 17)

       An appropriate order will be entered.




January .2 2. , 2020
Wilmington, Delaware




                                               6
